Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “a plurality of discrete third metallization layer trace segments” are and how these segments can coupled to the trace and how the recitation “a plurality . . . vias” on lines 5-6 is read on the preferred embodiment. Insofar as understood, no such segments are seen on the drawings.
In claims 6, 11 it is unclear what the IPD is and how the inductor can be “integrated” to it, the same is true for claim 8 and 15.
In claim 7, 12, it is unclear how the IPD can be integrated to the filter and how this limitation is read on the preferred embodiment or seen on the drawings.
In claim 16, the description of the present invention is incomplete because the die and the inductor do not have not have a structural relationship. Thus, the claimed .. may not perform the recited function.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-3, 5-18 and 20 are rejected under 35 USC 102 (a((2) as being anticipated by Kirkee (US 2011/024881).   
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1, 9 and 16, as the best construed, Kurkee. discloses the circuit as shown on Figures 1-6 comprising: 
-an IC, see the paragraph 0063
-a first metallization layer multi-turn trace (205);
- a second metallization layer multi-turn trace (210) coupled to the first metallization layer multi-turn trace through at least one first via (120, 13); and 
-a plurality of discrete third metallization layer trace segments (215, 515) coupled to the second metallization layer multi-turn trace through a plurality of second vias (235, 24).  
Regarding to claims 2, 10 and 17, in which the plurality of discrete third metallization layer trace segments (215, 415) follow a shape of the second metallization layer multi-turn trace (210, 410) according to a predetermined pattern.  
Regarding to claims 3, 11 and 18, in which the first metallization layer multi-turn trace comprises a line-trace segment coupled to an angled joint trace segment and/or an angled trace segment, see Figure 4.  
Regarding to claim 5, 12 and 20, in which the plurality of discrete third metallization layer trace segments comprise a line-trace segment, an angled joint trace segment, or an angled trace segment see Figure 4.  
Regarding to claim 6-7, and 13-15, Figure 5 and the paragraphs 0027 and 0062, of Kurkee indicates that the inductor receives RF signal from a RF module (580) at the input (510) or the inductor (110) is integrated into an inherent  integrated passive device or a filter from the source (580).

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4 and 19 are rejected under 35 USC 103 as being unpatentable over Kirkee (US 2011/024881).   
          Kirkee discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a thickness of a first one of the plurality of discrete third metallization layer trace segments is different from a thickness of a second one of the plurality of discrete third metallization layer trace segments as combined in claims 4 and 19.  
          However, as well known in the art,  the dimension of the trace segments of the inductor determines  desired inductance value. Thus, selecting the desired dimension of the segments of Kurkee is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kurkee  is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the desired dimension for the segments of Kurkee as claimed for the purpose of providing desired inductance value.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842